DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and terminal disclaimer dated 07/01/2022 have been received and entered.  Claims 1-6 are pending in the application.
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,866,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
None of the prior art of record discloses or suggests alone or in combination that an optical switching element comprising a combination of various elements as claimed more specifically a reflection enhancing film, a spacer arranged between the reflection enhancing film and a counter electrode in a sealing region, wherein the reflection enhancing film is formed by stacking one or more of dielectric assemblies each of which includes a set of two stacked dielectric films with different refractive indexes, and a dielectric film in a first layer of the reflection enhancing film is subject to planarization for flattening an uneven shape of a surface of the dielectric film in the first layer which reflects an uneven shape of the pixel electrodes as set forth in claims 1 and 2.
Claims 3-6 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871